      Case 1:20-cv-05349-VSB Document 22 Filed 07/14/20 Page 1 of 2


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street, 3rd floor
                                                     New York, New York 10007


                                                      July 14, 2020
BY ECF
The Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                   Re:     State of New York v. DHS, et al.,
                           No. 20 Civ. 5349 (VSB)

Dear Judge Broderick:

        This Office represents the defendants in the above-captioned case (“Defendants”
or the “Government”), in which the State of New York (the “State”) challenges guidance
issued by U.S. Immigration and Customs Enforcement on July 6, 2020, regarding F-1 and
M-1 student visas (the “July 2020 Guidance”). A conference in this matter regarding the
State’s motion for an order to show cause is scheduled for tomorrow, July 15, 2020, at
10 a.m. See Dkt. No. 21.

        We write respectfully to alert the Court to the Government’s rescission, on a
nationwide basis, of: (1) the July 2020 Guidance, (2) a July 7, 2020 “FAQ” relating to the
July 2020 Guidance, and (3) the implementation of the Guidance and FAQ. The
Government publicly affirmed these actions during a hearing held today in the matter
captioned President and Fellows of Harvard College, et al. v. DHS, et al., No. 20 Civ.
11283 (ADB) (D. Mass.), a lawsuit brought by two private universities similarly
challenging the July 2020 Guidance. The district court in that case entered an order
stating that the rescission of the July 2020 Guidance and related FAQ “moots the
temporary restraining order/preliminary injunction motions” that had been filed in that
matter, “and will preclude enforcement of the” July 2020 Guidance and related FAQ. See
id., Dkt. No. 119.

         In this case, the State filed an emergency motion for a temporary restraining order
on July 13, 2020, see Dkt. Nos. 4-6, which, in the Government’s view, is also now moot
in light of the nationwide rescission of the July 2020 Guidance and related FAQ.
Furthermore, the Government hopes to be able to submit a stipulation resolving this case
for the Court’s review, and has reached out to the State’s counsel to discuss the
parameters of a possible stipulation.
     Case 1:20-cv-05349-VSB Document 22 Filed 07/14/20 Page 2 of 2




       In light of these developments, the Court may conclude that the conference
scheduled for July 15, 2020, may be adjourned, although the Government is of course
happy to appear at the Court’s direction.

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney

                                           By:    /s/ Rebecca S. Tinio
                                                  JEFFREY S. OESTERICHER
                                                  REBECCA S. TINIO
                                                  Assistant United States Attorneys
                                                  Tel.: (212) 637-2695/2774
                                                  Fax: (212) 637-2686
                                                  jeffrey.oestericher@usdoj.gov
                                                  rebecca.tinio@usdoj.gov

cc: Counsel of record (by ECF)




                                          2
